UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-8352 LKCM Funds (Exact name of registrant as specified in charter) c/o Luther King Capital Management Corporation 301 Commerce Street, Suite 1600 Fort Worth, TX 76102 (Address of principal executive offices) (Zip code) K&L Gates LLP 1treet, NW Washington, DC 20006 (Name and address of agent for service) 1-800-688-LKCM and 1-800-423-6369 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:June 30, 2010 Item 1. Report to Stockholders. LKCM FUNDS LKCM Small Cap Equity Fund LKCM Equity Fund LKCM Balanced Fund LKCM Fixed Income Fund LKCM International Fund Semi-Annual Report June 30, 2010 Dear Fellow Shareholders: We report the following performance information for the LKCM Funds: Five Year Ten Year Avg. Six Month One Year Average Average Annual Total Total Annualized Annualized Total Net Gross Return Return Return Return Return Inception NAV @ Expense Expense Ended Ended Ended Ended Since Funds Dates 6/30/10 Ratio*, ** Ratio** 6/30/10 6/30/10 6/30/10 6/30/10 Incept. LKCM Equity Fund – Institutional Class 1/3/96 0.80% 1.14% -4.07% 15.58% 1.66% 1.18% 5.97% S&P 500 Index1 -6.65% 14.43% -0.79% -1.59% 5.41% LKCM Small Cap Equity Fund – Institutional Class 7/14/94 1.00% 1.01% -0.74% 21.42% 0.26% 5.50% 9.50% Russell 2000 Index2 -1.95% 21.48% 0.37% 3.00% 7.29% LKCM Small Cap Equity Fund – Adviser Class 6/5/03 1.25% 1.26% -0.88% 21.06% 0.01% N/A 6.18% Russell 2000 Index2 -1.95% 21.48% 0.37% N/A 5.51% LKCM International Fund 12/30/97 $ 6.57 1.20% 1.91% -12.75% 5.94% 1.20% -2.00% 1.94% MSCI/EAFE Index3 -12.93% 6.38% 1.35% 0.59% 3.62% LKCM Balanced Fund 12/30/97 0.80% 1.42% -4.00% 12.06% 3.40% 2.78% 4.18% S&P 500 Index1 -6.65% 14.43% -0.79% -1.59% 2.25% Barclays Capital U.S. Intermediate Government/Credit Bond Index4 4.56% 8.29% 5.26% 6.06% 5.82% LKCM Fixed Income Fund 12/30/97 0.65% 0.76% 3.63% 8.57% 5.56% 5.79% 5.42% Barclays Capital U.S. Intermediate Government/Credit Bond Index4 4.56% 8.29% 5.26% 6.06% 5.82% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-800-688-LKCM. The Funds impose a 1.00% redemption fee on shares held less than 30 days. If reflected, the fee would reduce performance shown. * The Adviser has contractually agreed to waive all or a portion of its management fee and/or reimburse the Funds to maintain designated expense caps through April 30, 2011.Investment performance reflects fee waivers, if any, in effect. In the absence of such waivers, total return would be reduced.Investment performance is based upon the net expense ratio. ** Expense ratios above are as of December 31, 2009, the Funds’ prior fiscal year end, as reported in the Funds’ most recent prospectus. Expense ratios reported for other periods in the financial highlights of this report may differ. 1 The S&P 500 Index is a capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. 2 The Russell 2000 Index is an unmanaged index which measures the performance of the 2,000 smallest companies in the Russell 3000 Index. 3 The Morgan Stanley Capital International Europe, Australasia, Far East Index (“MSCI/EAFE”) is an unmanaged index composed of 21 European and Pacific Basin countries. The MSCI/EAFE Index is a recognized international index and is weighted by market capitalization. 4 The Barclays Capital U.S. Intermediate Government/Credit Bond Index is an unmanaged market value weighted index measuring both the principal price changes of, and income provided by, the underlying universe of securities that comprise the index. Securities included in the index must meet the following criteria: fixed as opposed to variable rate; remaining maturity of one to ten years; minimum outstanding par value of $250 million; rated investment grade or higher by Moody’s Investors Service or equivalent; must be dollar denominated and non-convertible; and must be publicly issued. Note: These indices defined above are not available for direct investment. Economic Review and Outlook The beginning of the year witnessed consistently positive economic news, and the S&P 500 Index climbed to a year-to-date high in April.In May, investors witnessed a sharp decline in equity prices accompanied by a surge in volatility.We continue to view the economic data as confirmation that a sustainable global economic recovery remains underway, albeit at a slightly slower rate.We do not view the austerity measures in Europe or monetary tightening in Brazil and China as a significant threat to the global growth outlook.However, surging government debt and easy monetary policy can only support domestic economic growth for a finite period, and the U.S. economy has yet to reach the stage where growth is sustained through robust final demand. Employment, housing, and consumer confidence data have all signaled a less positive trend than earlier indicated.These readings are reflective of the turbulent process of economic recovery.We believe these data points will be met by continued growth in global demand, accelerating income, and further fiscal stimulus.With regard to the equity market, the historical precedent is for the equity market to experience a sharp double digit decline in value during a recovery as investors question the sustainability of economic growth.We are likely in this phase of the market recovery. 2 Sound economic news earlier this year was able to dampen fears that the debt crisis, which precipitated the recession, would preclude a solid economic recovery.Indeed, we believe the recovery continues to unfold, although at a slower rate than initially expected by some.The pertinent question is whether or not the economy will experience a “double dip” recession.While the pace of the economic recovery may moderate slightly given the recent economic shocks in Europe, it is our view that the chance of an imminent second recession, while possible, is not likely. There are pockets of concern within the economy.After enjoying a rebound in housing fueled largely by a federal program to aid first time home buyers, we are now seeing weaker housing data as the federal program has expired.This fuels concern for a further drop in housing prices, which could lead to faster growth in the savings rate, thereby siphoning consumer spending.Furthermore, employment data shows little recent improvement. Against this ledger of concerns remain an extremely accommodative monetary policy and a very steep yield curve.While our concern over the federal deficit continues to grow, the government continues to spend, with over half of the initial $700 billion stimulus package remaining to be released.The initial stimulus funds were largely used to purchase assets, where the remainder is more focused on infrastructure spending.We have previously highlighted pent-up corporate capital spending which we expect to accelerate once corporations, which are flush with cash, gain greater conviction around the economic recovery. There is temptation to interpret the slowing rate of improvement in economic data series as a signal of trouble ahead.A slowing however is both inevitable and expected.The year-over-year increase in many economic leading indicators has begun to decelerate as comparisons to last year become increasingly difficult.The slowing has led many investors to question the sustainability of the economic recovery and direction of the equity market.Investors, however, should remain focused on the absolute level of the Leading Economic Index (LEI), which we believe is likely to continue to rise.In the middle stage of the economic cycle it is normal for the LEI to rise, even as the year-over-year growth rate decelerates or turns negative.Even so, the economy has historically continued to expand. The economy continues to operate below capacity, and employment remains significantly less than optimal.The most recent unemployment rate reading of 9.5% compared to the prior reading of 9.7% suggests a brighter employment picture.In reality, the primary driver of the lower unemployment rate was likely that more people stopped looking for employment, which resulted in the numerical decline in the unemployment rate, a less than positive development. We have highlighted the rising concern of federal debt, and our concern continues to grow.The country is in the process of putting in place a larger structural deficit, which may lead to increased tax rates to cover current and future planned spending.Both the capital gains tax rate and dividend income tax rate will likely rise at year end.The current dividend tax rate of 15% is scheduled to move to 39.6% according to the Congressional Budget Office baseline.The capital gains tax rate of 15% is likely to rise to around 20%. Currently, federal spending represents 25% of Gross Domestic Product (GDP) compared with an historical range of 20%-21%.If the federal government is not successful in restoring the historical spending patterns, the nation is likely to see further discussion around ideas such as a Value Added Tax.The Office of Management and Budget estimates spending on interest and entitlements will increase from 43% of federal spending to 61% over the next ten years. In our view, equities are in the process of transitioning to the second stage of recovery which is consistent with an inflection in the LEI discussed earlier.During this second stage, investors typically shift from earnings multiple expansion to earnings growth as the economy recovers.This often results in greater market volatility, in part because equities become more sensitive to economic growth indicators.This, in turn, typically leaves the market vulnerable to a growth scare, which we believe occurred in May.Investors began to question the global growth story as the Eurozone debt crisis, slowing economic growth in China, Gulf oil spill, and Washington reform grabbed the headlines.In our view, the momentum with which the global economy entered the year has only been slightly impacted by the previous factors. Positive economic data can be a powerful tool in stabilizing capital markets.Following the 1987 market crash, the Asian Crisis of 1997, and the collapse of Long Term Capital Management in 1998, sound economic data helped anchor investor perspective and, therefore, stabilize markets.By contrast, when a meltdown in capital markets accompanies deterioration in economic data, the two trends tend to reinforce one another.With broad economic data remaining relatively positive, capital markets should take their cue from the economic outlook. Jobs continue to be central to the economic recovery.Our view continues to be that unemployment will remain stubbornly high through 2010.The level of initial jobless claims has remained range-bound since the beginning of the year, although the most recent filing was somewhat disappointing.As expected, movements in the equity market have been highly correlated with jobs data.A potential catalyst for equities could be the decline of initial jobless claims.If we are correct on our forecast of corporate profits and our theory that productivity is close to a peak, then companies will have an incentive to begin hiring. Although investors remain keenly focused on macro-economic data points, the relative value of corporate bonds and equities tell an interesting story in regard to market valuation.After all, both bond holders and equity investors have claim to the same corporate cash flow stream – albeit bond holders are higher in the capital structure.Despite the valuation disparity between stocks and bonds, investors have been keen to increase their exposure to bonds relative to equities.This is a telling sign of the general skepticism of investors, which has historically been a positive driver of equity prices. 3 We believe the key drivers of equity prices remain in place.Specifically, we believe earnings are recovering, interest rates are low, and valuations remain reasonable.Equity prices should continue to outperform government bonds, as Treasury yields remain anchored by low inflation, weak private credit demand, continued risk aversion and the Fed’s near zero percent interest rate.If the April year-to-date peak in the S&P 500 Index represented the climax of the bull market which began in March of 2009, then the thirteen-month bull market would be the shortest on record. In our view, policy stimulus provided the spark to ignite growth, the inventory cycle switched from being a drag to a positive, and confidence has gradually begun to rebound supporting hiring, consumption, and capital spending.The recovery remains fragile and perhaps the greatest risk today is the loss of confidence on the part of both business owners and investors.The recent actions of policymakers in Washington, Brussels, and Beijing have done little to instill confidence.Indeed, reform is occurring in such a rapid fashion across health care, energy, and financials that corporate decision-makers are unsure as to the rules of the road.In aggregate, these three sectors of the economy represent approximately 40% of the S&P 500 Index.Although economic growth has shown recent signs of moderating, we believe the economic recovery will continue.The equity market is reflecting investor concern over a slowing economic growth rate, but we believe that the market value is attractive at current levels relative to our economic outlook.However, volatility will likely remain a prominent market feature as the economy works to find a footing from which sustained growth is possible. LKCM Equity Fund The LKCM Equity Fund outperformed the S&P 500 Index during the six months ended June 30, 2010.The largest contribution to the Fund’s outperformance resulted from securities selection, particularly in the Information Technology sector.The Fund also had meaningful, positive attribution from securities selection in the Materials, Consumer Discretionary, Healthcare and Financials sectors.The Fund had negative attribution in securities selection in the Consumer Staples and Energy sectors.The biggest positive contribution in sector allocation came through our decision to increase the cash position in the Fund.Alternatively, our decision to maintain an overweight position in Materials detracted from our performance during this period.During the period, the Fund maintained overweight allocations in the Materials, Industrials and Consumer Discretionary sectors, while remaining underweight allocations in the Healthcare, Telecommunications, Consumer Staples, Utilities and Financials sectors.We believe that the Fund’s concentration on high quality companies can continue to add value for the Fund and its shareholders. Total Return Six Months Ended June 30, 2010 LKCM Equity Fund -4.07% S&P 500 Index -6.65% LKCM Small Cap Equity Fund The LKCM Small Cap Equity Fund outperformed the Russell 2000 Index during the six months ended June 30, 2010.Stock selection drove performance with particular strength in the Consumer Discretionary, Industrials, Healthcare, and Materials sectors.Underweighting the Financials sector and poor stock selection in the Financials sector pressured returns.We believe the Fund is positioned in higher quality companies with internal growth prospects and areas that should benefit from an economic recovery. Total Return Six Months Ended June 30, 2010 LKCM Small Cap Equity Fund – Institutional Class -0.74% Russell 2000 Index -1.95% LKCM Balanced Fund The LKCM Balanced Fund’s asset diversification proved to be especially important in the six months ended June 30, 2010.Positive returns generated in the fixed income sector of the Fund provided a cushion against downside volatility during the difficult stock market environment. Within the equity sector of the Fund, the Information Technology sector was the best relative performer, while the Financials sector came under pressure as investors grew increasingly concerned about the sustainability of the economic recovery.Our investment strategy for the Fund continues to focus on diversification and quality. Total Return Six Months Ended June 30, 2010 LKCM Balanced Fund -4.00% S&P 500 Index -6.65% Barclays Capital U.S. Intermediate Government/Credit Bond Index 4.56% 4 LKCM Fixed Income Fund The LKCM Fixed Income Fund is managed to provide current income.Our investment strategy emphasizes the selection of corporate bonds with strong credit profiles and attractive yields relative to those offered on U.S. Treasury and government-agency debt.While the concentration in corporate bonds was additive to the Fund’s performance during the first quarter of 2010, that trend reversed in the second quarter of 2010 with the reemergence of the flight-to-quality trade into U.S. Treasuries in response to sovereign debt concerns.This trend reversal resulted in Treasuries having their best first half performance in fifteen years and the Fund underperforming the Barclays Capital U.S. Intermediate Government/Credit Bond Index, which was comprised of approximately sixty percent Treasury and government-agency debt, during the six months ended June 30, 2010.The Fund’s defensive posture with a shorter duration of 3.2 years relative to the 3.9 year duration of the benchmark also detracted from performance in the first half of 2010 as interest rates across the curve declined to historically low levels.We believe the Fund’s primary focus in high-quality, short-to-intermediate corporate bonds well positions it in this dynamic market environment. Total Return Six Months Ended June 30, 2010 LKCM Fixed Income Fund 3.63% Barclays Capital U.S. Intermediate Government/Credit Bond Index 4.56% LKCM International Fund The LKCM International Fund is sub-advised by TT International.A detailed performance report for the Fund for the six months ended June 30, 2010 can be found on page 6. J. Luther King, Jr., CFA July 16, 2010 The information provided herein represents the opinion of J. Luther King, Jr. and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Please refer to the Schedule of Investments found on pages 10-24 of the report for more information on Fund holdings.Fund holdings and sector allocations are subject to change and are not recommendations to buy or sell any securities. Mutual fund investing involves risk.Principal loss is possible.Past performance is not a guarantee of future results.Small capitalization funds typically carry additional risks, since small companies generally have a higher risk of failure, and, historically, their stocks have experienced a greater degree of market volatility than stocks on average.Investments in debt securities typically decrease in value when interest rates rise.This risk is greater for longer-term debt securities.International investing involves special risk considerations, including fluctuating foreign exchange rates, more limited information available about issuers of securities, foreign government regulations and differing degrees of liquidity, that may adversely affect portfolio securities.These risks are discussed in the Fund’s summary and statutory prospectuses. Diversification does not assure a profit nor protect against loss in a declining market. The LKCM International Fund may also use options and futures contracts, which have the risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of securities prices, interest rates and currency exchange rates.Because the Fund may also invest in options and futures contracts, it therefore may not be suitable for all investors. Current and future portfolio holdings are subject to risk. Earnings growth is a key indicator for measuring a company’s success and can be a driving force behind stock price appreciation. Put simply, earnings growth is the percentage gain in net income over time. Earnings Multiple: The earnings multiple of a stock, also called the price/earnings (P/E) ratio, is the share price divided by the earnings per share. The earnings multiple is often based on the prior twelve months of earnings data. Cash flow: measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income. Duration is a commonly used measure of the potential volatility of the price of a debt security, or the aggregate market value of a portfolio of debt securities, prior to maturity. Securities with a longer duration generally have more volatile prices than securities of comparable quality with a shorter duration. Must be preceded or accompanied by a prospectus. 5 Report from TT International The LKCM International Fund seeks to achieve a total return in excess of the total return of the Morgan Stanley Capital International Europe, Australasia and Far East Index (“MSCI EAFE”) Index. Six Months Ended June 30, 2010 LKCM International Fund:-12.75% MSCI EAFE Index: -12.93% Performance The Fund outperformed its benchmark, the MSCI EAFE Index, during the six months ended June 30, 2010.The Fund remains overweight Japan, which lagged a number of other markets due to heavy issuance and heightened risk aversion.The Fund remains underweight Europe overall but with overweight exposure to northern countries, notably Germany.Consumer Discretionary remains the largest sector overweight in the Fund. The Fund continues to hold significant overweight positions in a number of German automakers, though it has taken some profits in certain positions, and also in Japanese retailers.Elsewhere the Fund retained its overweight exposure to other cyclical sectors, such as Materials and Industrials, though exposure to the latter reduced slightly over the period. Outlook Although fears that the U.S. economy may double-dip abound, we believe global industrial activity should be enough to prevent such an occurrence.What we are seeing is more likely a mid-cycle slowdown.We believe that one of the main drivers of the U.S. economic upturn, the IT-led investment cycle, remains strong and well supported, as new orders are on an upwards trend and companies have record levels of cash.But we have lately seen some sobering reminders of the fragility of the recovery.The expiry of the homebuyer tax credit in April appears to have taken its toll with housing sales and mortgage applications down sharply.Consumer confidence fell markedly in May and although the savings ratio has risen recently it still remains at historically low levels.Unsurprisingly, Federal Reserve officials remain extremely dovish and far from there being concern over interest rate hikes there is now a real possibility of further quantitative easing. Meanwhile, sentiment towards Europe remains extremely negative amid fears that the global manufacturing boom is waning and as events in the continent’s peripheral economies continue to dominate the news flow.There is some evidence that economic momentum in the region is fading, but this appears normal for this stage of the cycle particularly as comparative data points get tougher.In fact, leading indicators continue to point to strong, even above trend, growth.There are clearly concerns, however. Fiscal reform is gathering pace in the region with more and more countries opting to implement austerity measures.This is likely to dampen final demand in the short term. The sovereign debt crisis shows no sign of coming to an end but the core of the region’s economy, Germany, appears to remain on a solid recovery path supported primarily by strong demand for exports. In Japan, data continues to be pretty robust though as in Europe and the U.S. the rate of recovery appears to be easing off.Industrial production has moderated slightly with inventory restocking coming to an end, government incentive schemes for durable goods purchases expiring and China slowing down.Nonetheless, exports to the rest of Asia and a domestic business investment recovery should support a continued uptrend in output. Investors continue to react badly to signs that the Chinese economy is slowing down but the point remains that some degree of moderation was, and still is, necessary in our view.And if it slows too much, we believe China can take its foot off the brake.Too much growth and the need for monetary policy to be normalized remain the immediate concerns for Asian policy makers.Across Asia growth remains strong and although in many countries there are signs of manufacturing heading for more normal levels of growth from very elevated levels, we do not believe that growth in Asia is about to keel over just yet.Hence, while a double-dip is unlikely in our view, growth momentum is slowing and we believe this has spooked equity markets. However, from a fundamental, bottom-up viewpoint, we believe equities in many regions look attractive. We think valuations are cheap, interest rates in developed countries are likely to remain at ultra-low levels and earnings momentum will likely remain strong for the foreseeable future.Moreover, central banks appear ready to provide further liquidity if needed. TT International August 5, 2010 Past performance is not a guarantee of future results. 6 LKCM Funds Expense Example — June 30, 2010 (Unaudited) As a shareholder of the Funds, you incur two types of costs: (1) transaction costs, including redemption fees; and (2) ongoing costs, including management fees, distribution and/or service (12b-1) fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (1/1/10-6/30/10). ACTUAL EXPENSES The first line of the tables below provides information about actual account values and actual expenses. Although the Funds charge no sales load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent. You will be charged a redemption fee equal to 1.00% of the net amount of the redemption if you redeem your shares of the LKCM Small Cap Equity, Equity, Balanced, Fixed Income and International Funds within 30 days of purchase. To the extent the Funds invest in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example below. The example below includes management fees, registration fees and other expenses. However, the example below does not include portfolio trading commissions and related expenses and other extraordinary expenses as determined under generally accepted accounting principles. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLES FOR COMPARISON PURPOSES The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which are not the Funds’ actual returns. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactions costs were included, your costs would have been higher. LKCM Small Cap Equity Fund – Institutional Class Beginning Ending Expenses Paid Account Value Account Value During Period* 1/1/10 6/30/10 1/1/10 – 6/30/10 Actual $ $ $ Hypothetical (5% return before expense) $ $ $ * Expenses are equal to the Fund’s annualized net expense ratio of 0.97%, multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. LKCM Small Cap Equity Fund – Adviser Class Beginning Ending Expenses Paid Account Value Account Value During Period* 1/1/10 6/30/10 1/1/10 – 6/30/10 Actual $ $ $ Hypothetical (5% return before expense) $ $ $ * Expenses are equal to the Fund’s annualized net expense ratio of 1.22%, multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. 7 LKCM Equity Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 1/1/10 6/30/10 1/1/10 – 6/30/10 Actual $ $ $ Hypothetical (5% return before expense) $ $ $ * Expenses are equal to the Fund’s annualized net expense ratio of 0.80%, multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. LKCM Balanced Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 1/1/10 6/30/10 1/1/10 – 6/30/10 Actual $ $ $ Hypothetical (5% return before expense) $ $ $ * Expenses are equal to the Fund’s annualized net expense ratio of 0.80%, multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. LKCM Fixed Income Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 1/1/10 6/30/10 1/1/10 – 6/30/10 Actual $ $ $ Hypothetical (5% return before expense) $ $ $ * Expenses are equal to the Fund’s annualized net expense ratio of 0.65%, multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. LKCM International Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 1/1/10 6/30/10 1/1/10 – 6/30/10 Actual $ $ $ Hypothetical (5% return before expense) $ $ $ * Expenses are equal to the Fund’s annualized net expense ratio of 1.20%, multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. 8 ALLOCATION OF PORTFOLIO HOLDINGS — LKCM Funds — June 30, 2010 (Unaudited) Percentages represent market value as a percentage of total investments. LKCM Small Cap Equity Fund LKCM Equity Fund LKCM Balanced Fund LKCM Fixed Income Fund LKCM International Fund 9 LKCM Small Cap Equity Fund Schedule of Investments June 30, 2010 (Unaudited) COMMON STOCKS - 98.8% Shares Value Aerospace & Defense - 1.8% Hexcel Corporation (a) $ Air Freight & Logistics - 2.2% Forward Air Corporation UTI Worldwide, Inc. (b) Auto Components - 1.1% LKQ Corporation (a) Capital Markets - 1.8% Gleacher & Co Inc. (a) Raymond James Financial, Inc. Chemicals - 3.1% A. Schulman, Inc. Calgon Carbon Corporation (a) Cytec Industries Inc. Commercial Banks - 7.2% First Horizon National Corporation Glacier Bancorp, Inc. Pinnacle Financial Partners, Inc. (a) Prosperity Bancshares, Inc. Synovus Financial Corp. Texas Capital Bancshares, Inc. (a) Umpqua Holdings Corporation Commercial Services & Supplies - 3.5% Administaff, Inc. Copart, Inc. (a) Resources Connection, Inc. (a) Communications Equipment - 0.6% Arris Group Inc. (a) Computers & Peripherals - 4.7% 3PAR, Inc. (a) Brocade Communications Systems, Inc. (a) Compellent Technologies, Inc. (a) Electronics for Imaging, Inc. (a) Netezza Corporation (a) Consumer Finance - 2.6% Cash America International, Inc. First Cash Financial Services, Inc. (a) Containers & Packaging - 1.1% Silgan Holdings Inc. Distributors - 1.5% WESCO International, Inc. (a) Diversified Consumer Services - 0.8% K12 Inc. (a) Diversified Manufacturing - 0.9% Raven Industries, Inc. Electrical Equipment - 1.4% Baldor Electric Company Electronic Equipment & Instruments - 3.3% National Instruments Corporation Rofin-Sinar Technologies, Inc. (a) Trimble Navigation Limited (a) Energy Equipment & Services - 2.5% Core Laboratories N.V. (b) Dril-Quip, Inc. (a) Food & Staples Retailing - 0.6% Ruddick Corporation Health Care Equipment & Supplies - 4.3% American Medical Systems Holdings, Inc. (a) Conceptus Inc. (a) Merit Medical Systems, Inc. (a) NuVasive, Inc. (a) Health Care Providers & Services - 5.4% Health Management Associates Inc. - Class A (a) MWI Veterinary Supply, Inc. (a) PAREXEL International Corporation (a) PSS World Medical, Inc. (a) Hotels, Restaurants & Leisure - 3.7% BJ’s Restaurants, Inc. (a) Boyd Gaming Corporation (a) LIFE TIME FITNESS, Inc. (a) Sonic Corp. (a) Household Durables - 1.5% Tempur-Pedic International Inc. (a) Internet Software & Services - 2.1% Art Technology Group, Inc. (a) LogMeIn, Inc. (a) Investment Bank & Brokerage - 0.8% Evercore Partners, Inc. - Class A IT Services - 1.1% ManTech International Corporation - Class A (a) The accompanying notes are an integral part of these financial statements. 10 LKCM Small Cap Equity Fund Schedule of Investments, Continued June 30, 2010 (Unaudited) COMMON STOCKS Shares Value Leisure Equipment & Products - 1.5% Brunswick Corporation $ Callaway Golf Company Life Sciences Tools & Services - 1.9% PerkinElmer, Inc. Techne Corporation Machinery - 7.0% Actuant Corporation - Class A Astec Industries, Inc. (a) CIRCOR International, Inc. CLARCOR Inc. Kaydon Corporation The Middleby Corporation (a) Mueller Water Products, Inc. - Class A Marine - 1.0% Kirby Corporation (a) Media - 1.8% Cinemark Holdings, Inc. Live Nation Inc. (a) Metals & Mining - 2.5% Carpenter Technology Corporation Haynes International, Inc. Oil & Gas Drilling - 0.7% Atwood Oceanics, Inc. (a) Oil & Gas Exploration & Production Companies - 4.7% Brigham Exploration Company (a) Carrizo Oil & Gas, Inc. (a) Oasis Petroleum Inc. (a) Rosetta Resources, Inc. (a) SM Energy Company Pharmaceuticals - 0.9% Endo Pharmaceuticals Holdings Inc. (a) Software - 6.6% ANSYS, Inc. (a) MedAssets Inc. (a) MicroStrategy Incorporated - Class A (a) Nuance Communications, Inc. (a) Solarwinds, Inc. (a) TIBCO Software Inc. (a) Specialty Retail - 8.3% DSW Inc. - Class A (a) Hibbett Sports Inc. (a) Lumber Liquidators Holdings, Inc. (a) Monro Muffler Brake, Inc. PetMed Express, Inc. Signet Jewelers Ltd. (a) (b) Tractor Supply Company Ulta Salon, Cosmetics & Fragrance, Inc. (a) Textiles, Apparel & Luxury Goods - 2.3% Crocs, Inc. (a) The Warnaco Group, Inc. (a) TOTAL COMMON STOCKS (Cost $491,584,963) SHORT-TERM INVESTMENTS - 1.4% Money Market Funds (c) - 1.4% Federated Government Obligations Fund - Institutional Shares, 0.04% TOTAL SHORT-TERM INVESTMENTS (Cost $7,334,976) Total Investments - 100.2% (Cost $498,919,939) Liabilities in Excess of Other Assets - (0.2)% ) TOTAL NET ASSETS - 100.0% $ (a)Non-income producing security. (b)U.S. Dollar-denominated foreign security. (c)The rate quoted is the annualized seven-day yield of the fund at period end. The accompanying notes are an integral part of these financial statements. 11 LKCM Equity Fund Schedule of Investments June 30, 2010 (Unaudited) COMMON STOCKS - 89.2% Shares Value Aerospace & Defense - 3.9% Honeywell International Inc. $ Raytheon Company Rockwell Collins, Inc. Beverages - 2.8% The Coca-Cola Company PepsiCo, Inc. Biotechnology - 0.8% Celgene Corporation (a) Capital Markets - 0.8% Northern Trust Corporation Chemicals - 5.8% Air Products and Chemicals, Inc. Calgon Carbon Corporation (a) E. I. du Pont de Nemours and Company FMC Corporation Monsanto Company Commercial Banks - 7.9% Bank of America Corporation Cullen/Frost Bankers, Inc. Glacier Bancorp, Inc. Prosperity Bancshares, Inc. Texas Capital Bancshares, Inc. (a) Wells Fargo & Company Commercial Services & Supplies - 1.3% Waste Management, Inc. Communications Equipment - 1.9% Cisco Systems, Inc. (a) Research In Motion Limited (a) (b) Computers & Peripherals - 5.2% Apple Inc. (a) EMC Corporation (a) International Business Machines Corporation Construction & Engineering - 0.6% Foster Wheeler AG (a) (b) Construction Materials - 1.6% Eagle Materials, Inc. Martin Marietta Materials, Inc. Containers & Packaging - 0.9% Ball Corporation Diversified Financial Services - 0.6% JPMorgan Chase & Co. Diversified Telecommunication Services - 0.9% AT&T Inc. Electrical Equipment - 1.3% Emerson Electric Co. Electronic Equipment & Instruments - 2.4% National Instruments Corporation Trimble Navigation Limited (a) Energy Equipment & Services - 0.6% Halliburton Company Food & Staples Retailing - 1.2% CVS Caremark Corporation Walgreen Company Health Care Equipment & Supplies - 4.2% Covidien plc (b) DENTSPLY International Inc. ResMed Inc. (a) Thermo Fisher Scientific, Inc. (a) Health Care Providers & Services - 1.0% Express Scripts, Inc. (a) Hotels, Restaurants & Leisure - 0.7% Carnival Corporation (b) Household Durables - 1.5% Jarden Corporation Household Products - 3.2% Energizer Holdings, Inc. (a) Kimberly-Clark Corporation The Procter & Gamble Company Industrial Conglomerates - 0.5% General Electric Company Internet Software & Services - 3.8% Akamai Technologies, Inc. (a) Amazon.com, Inc. (a) Expedia, Inc. Google Inc. - Class A (a) Leisure Equipment & Products - 0.9% Brunswick Corporation Life Sciences Tools & Services - 1.0% PerkinElmer, Inc. The accompanying notes are an integral part of these financial statements. 12 LKCM Equity Fund Schedule of Investments, Continued June 30, 2010 (Unaudited) COMMON STOCKS Shares Value Machinery - 1.7% Danaher Corporation $ Marine - 1.3% Kirby Corporation (a) Media - 0.8% Time Warner Inc. Metals & Mining - 2.5% Newmont Mining Corporation Peabody Energy Corporation Oil & Gas Exploration & Production Companies - 9.4% Cabot Oil & Gas Corporation ConocoPhillips EnCana Corporation (b) EOG Resources, Inc. Exxon Mobil Corporation Noble Energy, Inc. Occidental Petroleum Corporation Range Resources Corporation SM Energy Company The Williams Companies, Inc. Pharmaceuticals - 2.2% Abbott Laboratories Pfizer Inc. Professional Services - 0.7% Robert Half International, Inc. Road & Rail - 0.8% Union Pacific Corporation Semiconductor & Semiconductor Equipment - 1.6% Intel Corporation Texas Instruments, Incorporated Software - 3.3% Microsoft Corporation Nuance Communications, Inc. (a) Oracle Corporation Specialty Retail - 7.0% O’Reilly Automotive, Inc. (a) PetSmart, Inc. RadioShack Corporation Tiffany & Co. Tractor Supply Company Textiles, Apparel & Luxury Goods - 0.6% VF Corporation TOTAL COMMON STOCKS (Cost $42,214,794) SHORT-TERM INVESTMENTS - 9.7% Money Market Funds (c) - 9.7% The AIM STIT - Treasury Portfolio - Institutional Shares, 0.04% Dreyfus Government Cash Management Fund - Institutional Shares, 0.03% Federated Government Obligations Fund - Institutional Shares, 0.04% Federated Treasury Obligations Fund - Institutional Shares, 0.01% TOTAL SHORT-TERM INVESTMENTS (Cost $5,092,399) Total Investments - 98.9% (Cost $47,307,193) Other Assets in Excess of Liabilities - 1.1% TOTAL NET ASSETS - 100.0% $ (a)Non-income producing security. (b)U.S. Dollar-denominated foreign security. (c)The rate quoted is the annualized seven-day yield of the fund at period end. The accompanying notes are an integral part of these financial statements. 13 LKCM Balanced Fund Schedule of Investments June 30, 2010 (Unaudited) COMMON STOCKS - 65.7% Shares Value Aerospace & Defense - 1.8% General Dynamics Corporation $ Raytheon Company Air Freight & Logistics - 1.0% United Parcel Service, Inc. - Class B Asset Management - 0.8% Bank of New York Mellon Corporation Beverages - 2.1% The Coca-Cola Company PepsiCo, Inc. Biotechnology - 2.4% Celgene Corporation (a) Charles River Laboratories International, Inc. (a) Gilead Sciences, Inc. (a) Capital Markets - 0.9% Lazard Ltd. - Class A (b) Chemicals - 2.9% Air Products and Chemicals, Inc. E. I. du Pont de Nemours and Company FMC Corporation Monsanto Company Commercial Banks - 3.6% Bank of America Corporation Cullen/Frost Bankers, Inc. Wells Fargo & Company Commercial Services & Supplies - 1.1% Waste Management, Inc. Communications Equipment - 1.7% Cisco Systems, Inc. (a) Harris Corporation Computers & Peripherals - 4.1% Apple Inc. (a) EMC Corporation (a) International Business Machines Corporation Containers & Packaging - 0.8% Ball Corporation Diversified Financial Services - 1.3% JPMorgan Chase & Co. Diversified Telecommunication Services - 0.8% AT&T Inc. Electrical Equipment - 1.0% Emerson Electric Co. Electronic Equipment & Instruments - 1.1% National Instruments Corporation Energy Equipment & Services - 1.0% Schlumberger Limited (b) Food & Staples Retailing - 3.6% CVS Caremark Corporation The Kroger Co. Walgreen Company Wal-Mart Stores, Inc. Health Care Equipment & Supplies - 2.3% Alcon, Inc. (b) Thermo Fisher Scientific, Inc. (a) Health Care Providers & Services - 1.1% Express Scripts, Inc. (a) Household Products - 2.8% Colgate-Palmolive Company Kimberly-Clark Corporation The Procter & Gamble Company Industrial Conglomerates - 1.1% General Electric Company Internet Software & Services - 1.9% Expedia, Inc. Google Inc. - Class A (a) Investment Bank & Brokerage - 0.9% The Goldman Sachs Group, Inc. IT Services - 1.8% Accenture plc - Class A (b) Automatic Data Processing, Inc. Life Sciences Tools & Services - 0.9% PerkinElmer, Inc. Machinery - 1.2% Danaher Corporation Media - 3.3% CBS Corporation - Class B DIRECTTV - Class A (a) Time Warner Inc. The Walt Disney Company The accompanying notes are an integral part of these financial statements. 14 LKCM Balanced Fund Schedule of Investments, Continued June 30, 2010 (Unaudited) COMMON STOCKS Shares Value Multiline Retail - 1.0% Kohl’s Corporation (a) $ Oil & Gas Exploration & Production Companies - 6.3% Cabot Oil & Gas Corporation Chevron Corporation Denbury Resources Inc. (a) Devon Energy Corporation EOG Resources, Inc. Exxon Mobil Corporation SM Energy Company Pharmaceuticals - 2.0% Abbott Laboratories Teva Pharmaceutical Industries Ltd. - ADR (b) Professional Services - 0.7% Robert Half International, Inc. Software - 2.0% Nuance Communications, Inc. (a) Oracle Corporation Specialty Retail - 3.5% The Home Depot, Inc. O’Reilly Automotive, Inc. (a) PetSmart, Inc. RadioShack Corporation Textiles, Apparel & Luxury Goods - 0.9% VF Corporation TOTAL COMMON STOCKS (Cost $7,988,034) Principal CORPORATE BONDS - 27.6% Amount Aerospace & Defense - 1.5% General Dynamics Corporation 4.50%, 08/15/2010 $ United Technologies Corporation 6.35%, 03/01/2011 Air Freight & Logistics - 0.4% United Parcel Service, Inc. 3.875%, 04/01/2014 Beverages - 2.7% Anheuser-Busch Inbev Worldwide Inc. 3.00%, 10/15/2012 The Coca-Cola Company 5.35%, 11/15/2017 PepsiCo, Inc. 4.65%, 02/15/2013 Chemicals - 1.7% E. I. du Pont de Nemours and Company 3.25%, 01/15/2015 Praxair, Inc.: 1.75%, 11/15/2012 2.125%, 06/14/2013 Commercial Banks - 0.6% Wells Fargo & Company 5.25%, 10/23/2012 Commercial Services & Supplies - 0.7% Waste Management, Inc. 7.375%, 08/01/2010 Communications Equipment - 0.6% Cisco Systems, Inc. 5.25%, 02/22/2011 Computers & Peripherals - 1.9% Dell Inc. 3.375%, 06/15/2012 Hewlett-Packard Company: 2.25%, 05/27/2011 4.50%, 03/01/2013 Containers & Packaging - 0.6% Ball Corporation 7.125%, 09/01/2016 Callable 09/01/2013 Diversified Telecommunication Services - 1.6% AT&T Inc.: 5.875%, 02/01/2012 5.10%, 09/15/2014 Electric Utilities - 0.8% Southern Company 5.30%, 01/15/2012 Electrical Equipment - 0.6% Emerson Electric Co. 4.50%, 05/01/2013 The accompanying notes are an integral part of these financial statements. 15 LKCM Balanced Fund Schedule of Investments, Continued June 30, 2010 (Unaudited) Principal CORPORATE BONDS Amount Value Energy Equipment & Services - 0.7% BJ Services Company 5.75%, 06/01/2011 $ $ Food & Staples Retailing - 2.4% Costco Wholesale Corporation 5.30%, 03/15/2012 CVS Caremark Corporation 5.75%, 06/01/2017 Wal-Mart Stores, Inc. 4.55%, 05/01/2013 Food Products - 0.4% McCormick & Company, Incorporated 5.25%, 09/01/2013 Health Care Equipment & Supplies - 0.5% Thermo Fisher Scientific, Inc. 2.15%, 12/28/2012 Hotels, Restaurants & Leisure - 0.6% McDonald’s Corporation 6.00%, 04/15/2011 Industrial Conglomerates - 0.8% General Electric Company 5.00%, 02/01/2013 Insurance - 0.8% Berkshire Hathaway Inc. 4.85%, 01/15/2015 Investment Bank & Brokerage - 1.0% The Goldman Sachs Group, Inc.: 5.25%, 04/01/2013 5.50%, 11/15/2014 Metals & Mining - 0.7% Alcoa Inc. 5.375%, 01/15/2013 Multiline Retail - 0.4% J.C. Penney Co., Inc. 7.65%, 08/15/2016 Multi-Utilities & Unregulated Power - 0.4% Duke Energy Corp. 6.25%, 01/15/2012 Oil & Gas Exploration & Production Companies - 3.7% Apache Corporation 5.625%, 01/15/2017 Chevron Corporation 3.45%, 03/03/2012 ConocoPhillips 5.50%, 04/15/2013 EOG Resources, Inc. 6.125%, 10/01/2013 Noble Energy, Inc. 5.25%, 04/15/2014 Pharmaceuticals - 0.4% Abbott Laboratories 5.15%, 11/30/2012 Software - 1.1% Oracle Corporation 5.00%, 01/15/2011 TOTAL CORPORATE BONDS (Cost $3,650,134) U.S. GOVERNMENT & AGENCY ISSUES - 0.8% Fannie Mae - 0.8% 5.00%, 02/16/2012 TOTAL U.S. GOVERNMENT & AGENCY ISSUES (Cost $99,521) SHORT-TERM INVESTMENTS - 5.6% Corporate Bonds - 1.2% Allied Waste North America Inc. 5.75%, 02/15/2011 General Dynamics Corporation 4.50%, 08/15/2010 The Home Depot, Inc. 4.625%, 08/15/2010 Shares Money Market Funds (c) - 4.4% Dreyfus Government Cash Management Fund - Institutional Shares, 0.03% Federated Government Obligations Fund - Institutional Shares, 0.04% TOTAL SHORT-TERM INVESTMENTS (Cost $774,687) Total Investments - 99.7% (Cost $12,512,376) Other Assets in Excess of Liabilities - 0.3% TOTAL NET ASSETS - 100.0% $ ADRAmerican Depository Receipt. (a)Non-income producing security. (b)U.S. Dollar-denominated foreign security. (c)The rate quoted is the annualized seven-day yield of the fund at period end. The accompanying notes are an integral part of these financial statements. 16 LKCM Fixed Income Fund Schedule of Investments June 30, 2010 (Unaudited) Principal CORPORATE BONDS - 89.6% Amount Value Aerospace & Defense - 3.1% General Dynamics Corporation: 4.25%, 05/15/2013 $ $ 5.25%, 02/01/2014 5.375%, 08/15/2015 Lockheed Martin Corporation 7.65%, 05/01/2016 Rockwell Collins, Inc. 4.75%, 12/01/2013 United Technologies Corporation 6.10%, 05/15/2012 Air Freight & Logistics - 0.4% United Parcel Service, Inc. 3.875%, 04/01/2014 Asset Management - 0.6% Mellon Funding Corporation 6.40%, 05/14/2011 Beverages - 4.9% Anheuser-Busch Inbev Worldwide Inc. 3.00%, 10/15/2012 The Coca-Cola Company: 5.75%, 03/15/2011 3.625%, 03/15/2014 5.35%, 11/15/2017 PepsiCo, Inc.: 4.65%, 02/15/2013 7.90%, 11/01/2018 Building Products - 1.9% Masco Corporation: 5.875%, 07/15/2012 7.125%, 03/15/2020 Chemicals - 3.1% E. I. du Pont de Nemours and Company 3.25%, 01/15/2015 The Lubrizol Corporation 5.50%, 10/01/2014 Praxair, Inc.: 6.375%, 04/01/2012 5.25%, 11/15/2014 Commercial Banks - 1.7% Bank of America Corporation: 7.375%, 05/15/2014 5.375%, 06/15/2014 Frost National Bank 6.875%, 08/01/2011 Commercial Services & Supplies - 3.3% Allied Waste North America Inc.: 6.50%, 11/15/2010 5.75%, 02/15/2011 Pitney Bowes Inc.: 4.625%, 10/01/2012 3.875%, 06/15/2013 Republic Services, Inc. 5.50%, 09/15/2019 Waste Management, Inc. 7.375%, 08/01/2010 Communications Equipment - 3.3% Cisco Systems, Inc.: 5.25%, 02/22/2011 2.90%, 11/17/2014 5.50%, 02/22/2016 4.95%, 02/15/2019 Harris Corporation: 5.00%, 10/01/2015 6.375%, 06/15/2019 Computers & Peripherals - 5.6% Dell Inc.: 3.375%, 06/15/2012 5.625%, 04/15/2014 Hewlett-Packard Company: 4.25%, 02/24/2012 6.50%, 07/01/2012 4.50%, 03/01/2013 International Business Machines Corporation: 4.95%, 03/22/2011 2.10%, 05/06/2013 5.70%, 09/14/2017 Consumer Finance - 0.7% Western Union Company 5.93%, 10/01/2016 Containers & Packaging - 2.3% Ball Corporation 7.125%, 09/01/2016 Callable 09/01/2013 Packaging Corp. of America 5.75%, 08/01/2013 Diversified Manufacturing - 1.1% Honeywell International Inc.: 4.25%, 03/01/2013 3.875%, 02/15/2014 The accompanying notes are an integral part of these financial statements. 17 LKCM Fixed Income Fund Schedule of Investments, Continued June 30, 2010 (Unaudited) Principal CORPORATE BONDS Amount Value Diversified Telecommunication Services - 3.6% AT&T Inc.: 6.25%, 03/15/2011 $ $ 5.10%, 09/15/2014 BellSouth Corporation 6.00%, 10/15/2011 Verizon Communications Inc.: 5.25%, 04/15/2013 5.55%, 02/15/2016 5.50%, 02/15/2018 Electric Utilities - 0.7% Southern Power Co. 4.875%, 07/15/2015 Electrical Equipment - 0.3% Emerson Electric Co. 4.50%, 05/01/2013 Energy Equipment & Services - 2.9% Baker Hughes Incorporated 6.50%, 11/15/2013 BJ Services Company 5.75%, 06/01/2011 Weatherford International, Inc. (a) 6.35%, 06/15/2017 Food & Staples Retailing - 6.8% Costco Wholesale Corporation 5.30%, 03/15/2012 CVS Caremark Corporation: 5.75%, 08/15/2011 4.875%, 09/15/2014 3.25%, 05/18/2015 5.75%, 06/01/2017 Sysco Corporation 4.20%, 02/12/2013 Walgreen Company 4.875%, 08/01/2013 Wal-Mart Stores, Inc. 4.55%, 05/01/2013 Food Products - 1.7% The Hershey Company 4.85%, 08/15/2015 McCormick & Company, Incorporated 5.25%, 09/01/2013 Health Care Equipment & Supplies - 4.1% Covidien International Finance S.A. (a): 1.875%, 06/15/2013 Fisher Scientific International Inc. 6.125%, 07/01/2015 Callable 07/01/2010 Medtronic, Inc. 4.50%, 03/15/2014 Thermo Fisher Scientific, Inc.: 2.15%, 12/28/2012 3.25%, 11/20/2014 Health Care Providers & Services - 1.4% Express Scripts, Inc.: 5.25%, 06/15/2012 6.25%, 06/15/2014 Hotels, Restaurants & Leisure - 1.4% McDonald’s Corporation: 6.00%, 04/15/2011 5.35%, 03/01/2018 Household Durables - 2.7% Jarden Corporation: 8.00%, 05/01/2016 Callable 05/01/2013 7.50%, 05/01/2017 Callable 05/01/2012 7.50%, 01/15/2020 Callable 01/15/2015 Household Products - 1.4% Kimberly-Clark Corporation 5.625%, 02/15/2012 The Procter & Gamble Company 8.00%, 09/01/2024 Putable 09/01/2014 Industrial Conglomerates - 2.2% 3M Co. 4.375%, 08/15/2013 General Electric Company 5.00%, 02/01/2013 Insurance - 0.9% Berkshire Hathaway Inc. 4.85%, 01/15/2015 The accompanying notes are an integral part of these financial statements. 18 LKCM Fixed Income Fund Schedule of Investments, Continued June 30, 2010 (Unaudited) Principal CORPORATE BONDS Amount Value Investment Bank & Brokerage - 1.3% The Goldman Sachs Group, Inc.: 3.625%, 08/01/2012 $ $ 5.125%, 01/15/2015 Machinery - 0.6% Dover Corporation 6.50%, 02/15/2011 Media - 3.1% Time Warner Inc. 5.50%, 11/15/2011 Viacom Inc. 6.625%, 05/15/2011 The Walt Disney Company: 4.70%, 12/01/2012 5.625%, 09/15/2016 Metals & Mining - 3.5% Alcoa Inc.: 6.00%, 01/15/2012 5.375%, 01/15/2013 5.55%, 02/01/2017 Peabody Energy Corporation: 6.875%, 03/15/2013 Callable 09/03/2010 5.875%, 04/15/2016 Callable 09/03/2010 Multiline Retail - 0.8% J.C. Penney Co., Inc. 7.65%, 08/15/2016 Kohl’s Corporation 6.25%, 12/15/2017 Target Corporation 6.35%, 01/15/2011 Multi-Utilities & Unregulated Power - 0.7% Duke Energy Corp. 6.25%, 01/15/2012 Oil & Gas Drilling - 0.9% Transocean Inc. (a) 6.625%, 04/15/2011 Oil & Gas Exploration & Production Companies - 7.3% Apache Corporation 6.25%, 04/15/2012 Burlington Resources Finance Company (a) 6.68%, 02/15/2011 Conoco Funding Company (a) 6.35%, 10/15/2011 ConocoPhillips 4.75%, 10/15/2012 Devon Financing Corp. ULC (a) 6.875%, 09/30/2011 EOG Resources, Inc. 6.125%, 10/01/2013 Marathon Oil Corporation 5.90%, 03/15/2018 Noble Energy, Inc. 5.25%, 04/15/2014 Range Resources Corporation 8.00%, 05/15/2019 Callable 5/15/2014 XTO Energy, Inc. 6.25%, 04/15/2013 Pharmaceuticals - 3.1% Abbott Laboratories 5.15%, 11/30/2012 Eli Lilly & Company 4.20%, 03/06/2014 Teva Pharmaceutical Industries Ltd. (a): 3.00%, 06/15/2015 5.55%, 02/01/2016 Road & Rail - 2.7% Burlington Northern Santa Fe Corporation: 6.75%, 07/15/2011 5.65%, 05/01/2017 Norfolk Southern Corporation 5.257%, 09/17/2014 Union Pacific Corporation 6.125%, 01/15/2012 Software - 2.2% Microsoft Corporation 2.95%, 06/01/2014 Oracle Corporation 5.25%, 01/15/2016 Specialty Retail - 1.3% Lowe’s Companies, Inc. 5.00%, 10/15/2015 The Sherwin-Williams Company 3.125%, 12/15/2014 TOTAL CORPORATE BONDS (Cost $132,313,778) The accompanying notes are an integral part of these financial statements. 19 LKCM Fixed Income Fund Schedule of Investments, Continued June 30, 2010 (Unaudited) Shares or Principal PREFERRED STOCKS - 0.5% Amount Value Investment Bank & Brokerage - 0.5% The Goldman Sachs Group, Inc. Callable 09/09/2010 $ $ TOTAL PREFERRED STOCKS (Cost $1,000,000) U.S. GOVERNMENT & AGENCY ISSUES - 5.4% Fannie Mae - 0.7% 5.00%, 03/15/2016 Federal Home Loan Bank - 1.1% 5.50%, 08/13/2014 4.875%, 05/17/2017 Freddie Mac - 1.4% 5.55%, 10/04/2016 Callable 10/04/2011 5.125%, 11/17/2017 U.S. Treasury Inflation Indexed Bonds - 1.1% 2.375%, 04/15/2011 3.375%, 01/15/2012 U.S. Treasury Notes - 1.1% 4.25%, 11/15/2014 4.25%, 08/15/2015 4.50%, 02/15/2016 TOTAL U.S. GOVERNMENT & AGENCY ISSUES (Cost $7,818,370) SHORT-TERM INVESTMENTS - 3.0% Corporate Bonds - 2.2% Allied Waste North America Inc. 5.75%, 02/15/2011 Covidien International Finance S.A. (a) 5.15%, 10/15/2010 The Home Depot, Inc. 4.625%, 08/15/2010 Kohl’s Corporation 6.30%, 03/01/2011 Waste Management, Inc. 7.65%, 03/15/2011 Money Market Funds (b) - 0.8% Federated Government Obligations Fund - Institutional Shares, 0.04% TOTAL SHORT-TERM INVESTMENTS (Cost $4,678,707) Total Investments - 98.5% (Cost $145,810,855) Other Assets in Excess of Liabilities - 1.5% TOTAL NET ASSETS - 100.0% $ (a)U.S. Dollar-denominated foreign security. (b)The rate quoted is the annualized seven-day yield of the fund at period end. The accompanying notes are an integral part of these financial statements. 20 LKCM International Fund Schedule of Investments June 30, 2010 (Unaudited) COMMON STOCKS - 92.6% Shares Value AUSTRALIA - 4.4% Airlines - 0.2% Qantas Airways Limited (a) $ Beverages - 0.2% Foster’s Group Limited Commercial Banks - 1.0% Australia and New Zealand Banking Group Limited National Australia Bank Limited Commercial Services & Supplies - 0.2% Brambles Limited Containers & Packaging - 0.4% Amcor Limited Diversified Operations - 0.7% BHP Billiton Limited Food & Staples Retailing - 0.3% Woolworths Limited Hotels, Restaurants & Leisure - 0.2% TABCORP Holdings Limited Media - 0.2% News Corporation - Class B Metals & Mining - 0.5% Newcrest Mining Limited Paladin Energy Limited (a) Rio Tinto Limited Oil & Gas Exploration & Production Companies - 0.2% Origin Energy Limited Real Estate - 0.1% Westfield Group Road & Rail - 0.2% Asciano Group (a) Total Australia DENMARK - 0.9% Beverages - 0.9% Carlsberg A/S - B Shares Total Denmark FRANCE - 7.1% Electronic Equipment & Instruments - 0.7% Alstom Food & Staples Retailing - 1.0% Carrefour SA Food Products - 1.6% DANONE S.A. Multiline Retail - 0.8% PPR Pharmaceuticals - 1.4% Sanofi-Aventis Road & Rail - 1.6% Groupe Eurotunnel SA (a) Groupe Eurotunnel SA Total France GERMANY - 9.5% Automobiles - 3.6% Continental AG (a) Daimler AG Chemicals - 3.9% BASF SE Bayer AG Food & Staples Retailing - 0.7% Metro AG Machinery - 1.3% MAN SE Total Germany HONG KONG - 1.4% Commercial Banks - 0.2% BOC Hong Kong (Holdings) Limited Diversified Operations - 0.2% First Pacific Company Limited Electric Utilities - 0.2% Hongkong Electric Holdings Limited Marine - 0.1% Shun Tak Holdings Limited Real Estate - 0.6% Hang Lung Properties Limited Sun Hung Kai Properties Limited Specialty Retail - 0.1% Esprit Holdings Limited Total Hong Kong The accompanying notes are an integral part of these financial statements. 21 LKCM International Fund Schedule of Investments, Continued June 30, 2010 (Unaudited) COMMON STOCKS Shares Value IRELAND - 0.4% Commercial Banks - 0.4% The Governor and Company of the Bank of Ireland (a) $ Total Ireland JAPAN - 28.7% Auto Components - 0.6% BRIDGESTONE CORPORATION Automobiles - 2.7% HINO MOTORS, LTD. NISSAN MOTOR CO., LTD. Toyota Motor Corporation Yamaha Motor Co., Ltd. (a) Building Products - 0.5% Nippon Sheet Glass Company, Limited Chemicals - 1.2% DENKI KAGAKU KOGYO KABUSHIKI KAISHA JSR Corporation Mitsui Chemicals Commercial Banks - 3.0% Mitsubishi UFJ Financial Group, Inc. Mizuho Financial Group, Inc. Sumitomo Mitsui Financial Group, Inc. Commercial Services & Supplies - 1.0% Benesse Holdings, Inc. FUJIFILM Holdings Corporation TOPPAN PRINTING CO., LTD. Construction & Engineering - 0.4% TAISEI CORPORATION Electronic Equipment & Instruments - 3.6% FANUC LTD. Hitachi, Ltd. (a) OMRON Corporation PIONEER CORPORATION (a) Shimadzu Corporation Sony Corporation Taiyo Yuden Co., Ltd. Financial Services - 0.4% ORIX Corporation Food & Staples Retailing - 0.5% FamilyMart Co., Ltd Hotels, Restaurants & Leisure - 0.3% ROUND ONE Corporation Household Products - 0.5% Shiseido Company, Limited Insurance - 0.4% T & D Holdings, Inc. Internet & Catalog Retail - 1.0% DeNA Co., Ltd. Rakuten, Inc. Investment Bank & Brokerage - 0.4% Nomura Holdings, Inc. IT Services - 0.4% ITOCHU Techno-Solutions Corporation Machinery - 1.6% KOMATSU LTD. SUMITOMO HEAVY INDUSTRIES, LTD. Marine - 0.7% Kawasaki Kisen Kaisha, Ltd. (a) Media - 0.5% FUJI MEDIA HOLDINGS, INC. Metals & Mining - 1.1% JFE Holdings, Inc. MITSUBISHI MATERIALS CORPORATION (a) Office Electronics - 0.5% CANON INC. Oil & Gas Exploration & Production Companies - 0.6% JX Holdings, Inc. (a) Pharmaceuticals - 1.0% DAIICHI SANKYO COMPANY, LIMITED Real Estate - 1.7% DAITO TRUST CONSTRUCTION CO., LTD. Mitsubishi Estate Company Ltd. NTT URBAN DEVELOPMENT CORPORATION Road & Rail - 1.0% Nippon Express Co., Ltd. West Japan Railway Company 58 The accompanying notes are an integral part of these financial statements. 22 LKCM International Fund Schedule of Investments, Continued June 30, 2010 (Unaudited) COMMON STOCKS Shares Value Semiconductor & Semiconductor Equipment - 0.5% DISCO CORPORATION $ Software - 0.7% Nintendo Co., Ltd. Specialty Retail - 0.7% YAMADA DENKI CO., LTD. Wireless Telecommunication Services - 1.2% NTT DoCoMo, Inc. Total Japan LUXEMBOURG - 1.6% Metals & Mining - 1.6% ArcelorMittal Total Luxembourg NETHERLANDS - 5.5% Diversified Financial Services - 1.7% ING Groep N.V. (a) Oil & Gas Exploration & Production Companies - 2.9% Royal Dutch Shell plc - Class A Semiconductor & Semiconductor Equipment - 0.9% ASML Holding N.V. Total Netherlands NORWAY - 1.8% Oil & Gas Exploration & Production Companies - 1.8% StatoilHydro ASA Total Norway SINGAPORE - 0.8% Commercial Banks - 0.4% United Overseas Bank Limited Diversified Operations - 0.2% Keppel Corporation Limited Food Products - 0.1% China Minzhong Food Corporation Ltd. (a) Investment Companies - 0.0% K-Green Trust (a) Real Estate - 0.1% Keppel Land Limited Total Singapore SPAIN - 2.0% Diversified Telecommunication Services - 2.0% Telefonica S.A. Total Spain SWITZERLAND - 1.9% Capital Markets - 1.9% Credit Suisse Group AG Total Switzerland UNITED KINGDOM - 26.6% Airlines - 1.5% British Airways plc (a) Beverages - 0.8% SABMiller plc Commercial Banks - 5.8% Barclays plc Lloyds Banking Group plc (a) Royal Bank of Scotland Group plc (a) Diversified Operations - 2.0% Rolls-Royce Group plc (a) Food & Staples Retailing - 1.9% Tesco plc Hotels, Restaurants & Leisure - 0.6% Carnival plc Metals & Mining - 6.1% African Barrick Gold Ltd. (a) London Mining plc (a) Rio Tinto plc Xstrata plc Oil & Gas Exploration & Production Companies - 3.7% BP plc Cairn Energy plc (a) Tullow Oil plc Pharmaceuticals - 2.7% AstraZeneca plc Tobacco - 1.5% Imperial Tobacco Group plc Total United Kingdom TOTAL COMMON STOCKS (Cost $34,432,863) The accompanying notes are an integral part of these financial statements. 23 LKCM International Fund Schedule of Investments, Continued June 30, 2010 (Unaudited) PREFERRED STOCKS - 2.1% Shares Value GERMANY - 2.1% Automobiles - 2.1% Volkswagen AG $ TOTAL PREFERRED STOCKS (Cost $701,945) SHORT-TERM INVESTMENTS - 0.2% Money Market Funds (b) - 0.2% Dreyfus Cash Management Fund - Investor Shares, 0.00% TOTAL SHORT-TERM INVESTMENTS (Cost $77,766) Total Investments - 94.9% (Cost $35,212,574) Other Assets in Excess of Liabilities - 5.1% TOTAL NET ASSETS - 100.0% $ (a)Non-income producing security. (b)The rate quoted is the annualized seven-day yield of the fund at period end. Forward Currency Exchange Contracts At June 30, 2010, the Fund had entered into “position hedge” forward currency exchange contracts that obligated the Fund to deliver and receive specified amounts of currencies at a specified future date.The contracts combined had net unrealized depreciation of $76,080 as of June 30, 2010.The terms of the open contracts are as follows: Settlement Currency to U.S. $ Value at Currency to U.S. $ Value at Date be Delivered June 30, 2010 be Received June 30, 2010 Asset Liability 7/26/10 EURO $ AUD $ $ $ 7/26/10 EURO CHF 7/26/10 GBP EURO — 7/26/10 JPY EURO — 7/26/10 NOK EURO 7/26/10 EURO ILS 7/26/10 EURO SEK 7/30/10 EURO USD — 7/30/10 GBP USD — 7/30/10 JPY USD — $ AUD Australian Dollar EURO Euro ILS Israeli Shekel JPY Japanese Yen NOK Norwegian Kroner GBP British Pound CHF Swiss Franc SEK Swedish Krona USD U.S. Dollar The accompanying notes are an integral part of these financial statements. 24 Statement of Assets and Liabilities June 30, 2010 (Unaudited) LKCM LKCM LKCM LKCM LKCM Small Cap Equity Balanced Fixed International Equity Fund Fund Fund Income Fund Fund Assets: Investments, at value * $ Foreign currency ** — Cash — — — Dividends and interest receivable Unrealized gain on open forward foreign currency contracts — Receivable for investments sold — — 41 — Receivable for fund shares sold Other assets Total assets Liabilities: Unrealized loss on open forward foreign currency contracts — Payable for investment advisory fees Payable to custodian Payable for investments purchased — — — Payable for fund shares redeemed — — Distribution expense payable — Accrued expenses and other liabilities Total liabilities Net assets $ Net assets consist of: Paid in capital $ Undistributed net investment income — Accumulated net realized gain (loss) on securities and foreign currency transactions ) ) ) Net unrealized appreciation (depreciation) on: Investments ) Other assets and liabilities denominated in foreign currency — ) Net assets $ INSTITUTIONAL CLASS*** Net assets $ Shares of beneficial interest outstanding (unlimited shares of no par value authorized) Net asset value per share (offering and redemption price) $ ADVISER CLASS Net assets $ Shares of beneficial interest outstanding (unlimited shares of no par value authorized) Net asset value per share (offering and redemption price) $ * Cost of Investments $ **Cost of Foreign Currency $
